Case: 19-30800      Document: 00515721671         Page: 1     Date Filed: 01/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-30800                          January 27, 2021
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Wilkens Philius,

                                                            Petitioner—Appellant,

                                       versus

   David Pekoske, Acting Secretary, U.S. Department of
   Homeland Security; Robert M. Wilkinson, Acting U.S.
   Attorney General,

                                                          Respondents—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:19-CV-701


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Wilkens Philius, former federal prisoner # 79257-004, appeals the
   district court’s dismissal of his 28 U.S.C. § 2241 petition for lack of subject-
   matter jurisdiction. In his § 2241 petition, Philius challenged his detention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30800      Document: 00515721671          Page: 2    Date Filed: 01/27/2021




                                    No. 19-30800


   pursuant to a final order of removal and the order of removal itself, arguing
   that the immigration judge lacked jurisdiction over the immigration
   proceedings.    On appeal, Philius contends that the district court had
   jurisdiction over his § 2241 petition and that the order of removal should be
   vacated.
          Under the REAL ID Act, “a petition for review filed with an
   appropriate court of appeals in accordance with this section shall be the sole
   and exclusive means for judicial review of an order of removal entered or
   issued under any provision of this chapter.” 8 U.S.C. § 1252(a)(5); see
   Rosales v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 735
   (5th Cir. 2005). On de novo review, we conclude that the district court
   correctly determined, as did the Ohio district court in which Philius first
   challenged the instant removal order, that the district court lacked
   jurisdiction over Philius’s § 2241 petition. See § 1252(a)(5); Rios-Valenzuela
   v. Dep’t of Homeland Sec., 506 F.3d 393, 396 (5th Cir. 2007); Philius v. Holder,
   No. 1:11-CV-1500, 2011 WL 5509558, at *2 (N.D. Ohio Nov. 10, 2011)
   (unpublished). The district court could not have transferred the petition to
   this court as a petition for review because the petition was not pending on
   May 11, 2005, the effective date of the REAL ID Act.
          The judgment of the district court is AFFIRMED.




                                          2